Exhibit 25.1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2)|| THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (Exact name of trustee as specified in its charter) (Jurisdiction of incorporation if not a U.S. national bank) 95-3571558 (I.R.S. employer identification no.) 400 South Hope Street Suite 400 Los Angeles, California (Address of principal executive offices) (Zip code) ALLIANT TECHSYSTEMS INC. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-1672694 (I.R.S. employer identification no.) Alliant Techsystems Operations LLC (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-4026908 (I.R.S. employer identification no.) ATK Commercial Ammunition Company Inc. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-2022465 (I.R.S. employer identification no.) ATK Commercial Ammunition Holdings Company Inc. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4048077 (I.R.S. employer identification no.) ATK Launch Systems Inc. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-2678716 (I.R.S. employer identification no.) ATK Space Systems Inc. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0517898 (I.R.S. employer identification no.) - 2 - Caliber Company (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 45-4146620 (I.R.S. employer identification no.) Eagle Industries Unlimited, Inc. (Exact name of obligor as specified in its charter) Missouri (State or other jurisdiction of incorporation or organization) 43-1255338 (I.R.S. employer identification no.) Eagle Mayguez, LLC (Exact name of obligor as specified in its charter) Missouri (State or other jurisdiction of incorporation or organization) 26-1285554 (I.R.S. employer identification no.) Eagle New Bedford, Inc. (Exact name of obligor as specified in its charter) Missouri (State or other jurisdiction of incorporation or organization) 26-1274585 (I.R.S. employer identification no.) Federal Cartridge Company (Exact name of obligor as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 41-0252320 (I.R.S. employer identification no.) - 3 - Savage Arms, Inc. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 76-0246017 (I.R.S. employer identification no.) Savage Range Systems, Inc. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 76-0335415 (I.R.S. employer identification no.) Savage Sports Corporation (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 04-3294159 (I.R.S. employer identification no.) Savage Sports Holdings, Inc. (Exact name of obligor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-1548956 (I.R.S. employer identification no.) 1300 Wilson Boulevard, Suite 400 Arlington, Virginia (Address of principal executive offices) (Zip code) Subordinated Debt Securities and Guarantees of Subordinated Debt Securities (Title of the indenture securities) - 4 - 1.General information.Furnish the following information as to the trustee: (a) Name and address of each examining or supervising authority to which it is subject. Name Address Comptroller of the Currency United States Department of the Treasury Washington, DC 20219 Federal Reserve Bank San Francisco, CA 94105 Federal Deposit Insurance Corporation Washington, DC 20429 (b) Whether it is authorized to exercise corporate trust powers. Yes. 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. List of Exhibits. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as an exhibit hereto, pursuant to Rule 7a-29 under the Trust Indenture Act of 1939 (the "Act") and 17 C.F.R. 229.10(d). 1. A copy of the articles of association of The Bank of New York Mellon Trust Company, N.A., formerly known as The Bank of New York Trust Company, N.A. (Exhibit 1 to Form T-1 filed with Registration Statement No. 333-121948 and Exhibit 1 to Form T-1 filed with Registration Statement No. 333-152875). 2. A copy of certificate of authority of the trustee to commence business. (Exhibit 2 to Form T-1 filed with Registration Statement No. 333-121948). 3. A copy of the authorization of the trustee to exercise corporate trust powers (Exhibit 3 to Form T-1 filed with Registration Statement No. 333-152875). - 5 - 4. A copy of the existing by-laws of the trustee (Exhibit 4 to Form T-1 filed with Registration Statement No. 333-162713). 6. The consent of the trustee required by Section 321(b) of the Act (Exhibit 6 to Form T-1 filed with Registration Statement No. 333-152875). 7. A copy of the latest report of condition of the Trustee published pursuant to law or to the requirements of its supervising or examining authority. - 6 - SIGNATURE Pursuant to the requirements of the Act, the trustee, The Bank of New York Mellon Trust Company, N.A., a banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Chicago, and State of Illinois, on the 30th day of August, 2013. THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. By: /s/Lawrence Dillard Name: Lawrence Dillard Title: Vice President - 7 - EXHIBIT 7 Consolidated Report of Condition of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. of 400 South Hope Street, Suite 400, Los Angeles, CA 90071 At the close of business June 30, 2013, published in accordance with Federal regulatory authority instructions. ASSETS Dollar amounts in thousands Cash and balances due from depository institutions: Noninterest-bearing balances and currency and coin Interest-bearing balances Securities: Held-to-maturity securities 0 Available-for-sale securities Federal funds sold and securities purchased under agreements to resell: Federal funds sold Securities purchased under agreements to resell 0 Loans and lease financing receivables: Loans and leases held for sale 0 Loans and leases, net of unearned income 0 LESS: Allowance for loan and lease losses 0 Loans and leases, net of unearned income and allowance 0 Trading assets 0 Premises and fixed assets (including capitalized leases) Other real estate owned 0 Investments in unconsolidated subsidiaries and associated companies 0 Direct and indirect investments in real estate ventures 0 Intangible assets: Goodwill Other intangible assets Other assets Total assets 1 LIABILITIES Dollar amounts in thousands Deposits: In domestic offices Noninterest-bearing Interest-bearing 0 Not applicable Federal funds purchased and securities sold under agreements to repurchase: Federal funds purchased 0 Securities sold under agreements to repurchase 0 Trading liabilities 0 Other borrowed money: (includes mortgage indebtedness and obligations under capitalized leases) 0 Not applicable Not applicable Subordinated notes and debentures 0 Other liabilities Total liabilities Not applicable EQUITY CAPITAL Perpetual preferred stock and related surplus 0 Common stock Surplus (exclude all surplus related to preferred stock) Not available Retained earnings Accumulated other comprehensive income Other equity capital components 0 Not available Total bank equity capital Noncontrolling (minority) interests in consolidated subsidiaries 0 Total equity capital Total liabilities and equity capital I, Cherisse Waligura, CFO of the above-named bank do hereby declare that the Reports of Condition and Income (including the supporting schedules) for this report date have been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and are true to the best of my knowledge and belief. Cherisse Waligura)CFO We, the undersigned directors (trustees), attest to the correctness of the Report of Condition (including the supporting schedules) for this report date and declare that it has been examined by us and to the best of our knowledge and belief has been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and is true and correct. Troy Kilpatrick, President ) Frank P. Sulzberger, Director
